EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Alexander Rodriguez (Registration No. 79,462) on January 24, 2022. 

The claims had been amended as following:

(PREVIOUSLY AMENDED) A method for controlling dissemination of instructional content to operators performing procedures at equipment within a facility, the method comprising:
at a computing device associated with a user, accessing a digital procedure corresponding to a current revision of a process for an equipment unit in the facility and containing a first instructional block comprising a first instruction in a set of formats, the set of formats comprising:
a text format corresponding to a first degree of guidance;
an audio format corresponding to a second degree of guidance different from the first degree; and
a visual format corresponding to a third degree of guidance greater than the first degree and the second degree;
retrieving a time interval between the current revision of the process and a preceding revision of the process for the equipment unit in the facility;
accessing a list of operators affiliated with the equipment unit in the facility, the list of operators comprising the user;
setting a minimum instruction guidance specification for the list of operators inversely proportional to the time interval;
accessing the minimum instruction guidance specification assigned to the user for a current instance of the digital procedure at the computing device;
in response to initiation of the first instructional block in the digital procedure, presenting the first instruction in a particular format, in the set of formats, corresponding to a particular degree of guidance approximating the minimum instruction guidance specification; 
in response to selection of additional guidance for the first instruction, presenting the first instruction in a second format, in the set of formats, corresponding to a degree of guidance greater than the particular degree; and
in response to completion of the first instructional block, initiating a second block in the digital procedure.

(ORIGINAL) The method of Claim 1, wherein accessing the digital procedure comprises accessing the digital procedure containing the first instructional block comprising the first instruction in the set of formats comprising:
the text format comprising a textual description of a first process step in the digital procedure;
the audio format corresponding to the second degree of guidance greater than the first degree and comprising an audio recording of a voice describing the first process step; and
the visual format comprising a video clip depicting performance of the first process step.

(PREVIOUSLY AMENDED) The method of Claim 2:
wherein presenting the first instruction in the particular format to the user at the computing device comprises playing back the audio recording by default according to the minimum instruction guidance specification in response to initiation of the first instructional block; and
wherein presenting the first instruction in the second format comprises:
during playback of the audio recording at the computing device, receiving selection of further guidance for the first instruction; and
playing back the video clip in response to selection of further guidance for the first instruction.

(ORIGINAL) The method of Claim 3:
wherein accessing the digital procedure comprises accessing the digital procedure containing the first instructional block comprising the first instruction in the set of formats further comprising an augmented reality overlay corresponding to a fourth degree of guidance greater than the third degree; and
further comprising:
during playback of the video clip recording at the computing device, receiving selection of further guidance for the first instruction; and
in response to selection of further guidance for the first instruction, rendering the augmented reality overlay, aligned to features on a machine proximal the user, on an eyes-up display worn by the user.

(ORIGINAL) The method of Claim 1, wherein accessing the minimum instruction guidance specification assigned to the user comprises:
accessing an historical record of instances of the digital procedure performed previously by the user;
based on the historical record, detecting errors related to the first instructional block during instances of the digital procedure performed previously by the user; and
setting the minimum instruction guidance specification for the user, for the first instructional block in the current instance of the digital procedure, proportional to a rate of errors related to the first instructional block during instances of the digital procedure performed previously by the user.

(PREVIOUSLY AMENDED) The method of Claim 1, further comprising, at a computer system:
identifying a subset of operators, in a population of operators affiliated with the facility, exhibiting characteristics similar to the user and associated with previous instances of the digital procedure;
calculating an aggregate errors rate for the first instructional block in previous instances of the digital procedure performed by the subset of operators;
setting the minimum instruction guidance specification for the first instructional block in the digital procedure for the subset of operators proportional to the aggregate errors rate; 
assigning the minimum instruction guidance specification for the first instructional block in the digital procedure to the user based on similarity to the subset of operators; and
serving the minimum instruction guidance specification to the computing device.

(CANCELED)

(PREVIOUSLY AMENDED) The method of Claim 1, further comprising appending an audit trail for the process with:
a date of the current instance of the digital procedure;
an identifier of the user; 
an identifier of the current revision of the process; and
the second format of the first instruction selected by the user during the first instructional block.

(PREVIOUSLY AMENDED) The method of Claim 1, further comprising:
accessing a result of the first instructional block in the current instance of the digital procedure; and
in response to the result excluding errors, reducing the minimum instruction guidance specification for the user, for a next instance of the digital procedure, separately from other operators on the list of operators.

(ORIGINAL) The method of Claim 1:
wherein accessing the digital procedure comprises accessing the digital procedure containing a sequence of blocks comprising the first instructional block of a first instructional block type and the second block of a second instructional block type;
wherein accessing the minimum instruction guidance specification assigned to the user comprises:
accessing an historical record of instances of a set of digital procedures performed previously by a group of operators within the facility, the group of operators comprising the user, the set of digital procedures comprising the digital procedure;
based on the historical record, calculating a frequency of errors related to instructional blocks of the first type during instances of the set of digital procedures; and
setting the minimum instruction guidance specification for the group of operators, for blocks of the first type, proportional to the frequency of errors related to instructional blocks of the first type.

(ORIGINAL) The method of Claim 10:
wherein initiating the second block in the digital procedure comprises, in response to completion of the instructional block, initiating the second block comprising a second instruction in the set of formats; and
further comprising:
accessing a second minimum instruction guidance specification assigned to the user for blocks of the second type, the second minimum instruction guidance specification for blocks of the second type less than the minimum instruction guidance specification for blocks of the first type; and
in response to initiation of the second block in the digital procedure:
selecting a second particular format from the set of formats corresponding to a second particular degree of guidance approximating the second minimum instruction guidance specification; and
presenting the second instruction in the second particular format to the user.

(ORIGINAL) The method of Claim 1, wherein accessing the minimum instruction guidance specification assigned to the user comprises:
accessing an historical record of instances of a set of digital procedures performed previously by a group of operators within the facility, the group of operators comprising the user, the set of digital procedures comprising the digital procedure; and 
in response to detecting a deviation event in the historical record, the deviation event related to the first instructional block during a previous instance of the digital 

(PREVIOUSLY AMENDED) The method of Claim 1:
further comprising:
at a computer system, accessing an electronic document for a procedure in the facility;
identifying a sequence of steps specified in the electronic document;
for each step in the sequence of steps:
extracting an instruction in the text format for the step;
initializing a block, in a set of blocks, for the step;
populating the instructional block with the instruction in the text format for the step;
compiling the set of blocks, comprising the first instructional block, into the digital procedure;
serving the digital procedure to a second computing device associated with an operator for completion of a first instance of the digital procedure in the facility;
at the second computing device, recording a media file of completion of the first instance of the digital procedure at a machine in the facility;
segmenting the media file into a set of media clips; and
populating each block in the set of blocks with a corresponding media clip in the set of media clips; and
wherein accessing the digital procedure at the computing device comprises accessing the digital procedure comprising the set of blocks comprising instructions in the text format and the set of media clips.

(ORIGINAL) The method of Claim 13, further comprising, for the first instructional block in the set of blocks:
transforming the first instruction in the text format into a first audio clip of an automated voice reciting the first instruction in the text format; and
storing the first audio clip as the first instruction in the audio format in the first instructional block.

(ORIGINAL) The method of Claim 1, wherein accessing the digital procedure at the computing device comprises:
tracking a location of the computing device within the facility;
detecting a set of machines proximal the computing device based on the location of the computing device within the facility;
retrieving a list of digital procedures associated with the set of machines;
rendering the list of digital procedures on a display of the computing device; and
loading the digital procedure from a database to the computing device in response to selection of the digital procedure, from the list of digital procedures, by the user. 

(ORIGINAL) The method of Claim 1: 
wherein initiating the second block comprises, in response to completion of the first instructional block, initiating the second block comprising a second capture block configured to record data in a set of capture formats comprising:
manual data entry into the computing device;
manual image capture at the computing device; and
automatic image capture by the computing device;
accessing a capture mode specification assigned to the current instance of the digital procedure; and
further comprising, during the second capture block, prompting the user to record data in capture formats, in the set of capture formats, based on the capture mode specification.

(ORIGINAL) The method of Claim 16, wherein accessing the capture mode specification assigned to the current instance of the digital procedure comprises:
accessing an historical record of instances of the digital procedure performed previously by the user;
based on the historical record, detecting errors related to the second capture block during instances of the digital procedure performed previously by the user; and
defining the capture mode specification for the user to specify a quantity of capture formats for the second capture block in the current instance of the digital procedure proportional to a rate of errors related to the second capture block during instances of the digital procedure performed previously by the user.

(ORIGINAL) The method of Claim 1, further comprising:
recording a user-elected format, in the set of formats of the first instruction in the first instructional block, selected by the user during the current instance of the digital procedure; and
during a second instance of the digital procedure succeeding the current instance of the digital procedure at the computing device:
accessing an updated minimum instruction guidance specification assigned to the user for the second instance of the digital procedure; and
in response to initiation of the first instructional block in the digital procedure during the second instance of the digital procedure:
in response to the user-elected format corresponding to a degree of guidance less than the updated minimum instruction guidance specification, presenting the first instruction in a second particular format, in the set of formats, corresponding to a second particular degree of guidance approximating the updated minimum instruction guidance specification; and
in response to the user-elected format corresponding to a degree of guidance greater than the updated minimum instruction guidance specification, presenting the first instruction in the user-elected format by default. 

(PREVIOUSLY AMENDED) A method for controlling dissemination of instructional content to operators performing procedures at equipment within a facility, the method comprising:
at a computer system, accessing an electronic document for a procedure in a facility;
identifying a sequence of steps specified in the electronic document;
for each step in the sequence of steps:
extracting an instruction in the text format, corresponding to a first degree of guidance, for the step;
initializing a block, in a set of blocks, for the step; and
populating the instructional block with the instruction in the text format for the step;
compiling the set of blocks into the digital procedure according to an order of the sequence of steps defined in the electronic document;
at a first time:
serving the digital procedure to a second computing device associated with an operator for completion of an initial instance of the digital procedure in the facility;
at the second computing device, recording a media file of completion of the initial instance of the digital procedure at a machine in the facility; and
segmenting the media file into a set of media clips;
for a first step, in the sequence of steps, comprising a first instruction in the text format:
accessing the first instruction depicted in a second format corresponding to a second degree of guidance different from the first degree; and
accessing the first instruction depicted in a third format corresponding to a third degree of guidance greater than the first degree and the second degree comprises retrieving a first media clip, in the set of media clips, corresponding to the first block in the digital procedure;
appending a first block, in the digital procedure, corresponding to the first step with the first instruction depicted in the second format and the first instruction depicted in the third format comprises loading the first media clip into the first block;
setting a minimum instruction guidance specification, defining the third degree of guidance for the first instruction, for the first block; and
at a second time proceeding the first time, serving the digital procedure to a first computing device for presentation of the first media clip to the user, by default over the first instruction in the text format and the first instruction in the second format, during the first block in the digital procedure according to the minimum instruction guidance specification.

(CANCELED)

(PREVIOUSLY AMENDED) The method of Claim 19:
wherein accessing the first instruction depicted in the second format comprises accessing the first instruction in an audio format corresponding to the second degree of guidance greater than the first degree; 
wherein accessing the first instruction depicted in the third format comprises accessing the first instruction in a video format corresponding to the third degree of guidance; and
further comprising, at the first computing device:
initiating a current instance of the digital procedure;
accessing the minimum instruction guidance specification;
in response to initiation of the first instructional block in the digital procedure:
selecting a particular format, from a set of formats depicting the first instruction in the first instructional block, corresponding to a particular degree of guidance approximating the minimum instruction guidance specification; and
presenting the first instruction in the particular format to the user;
in response to selection of additional guidance for the first instruction, presenting the first instruction in a second format, in the set of formats, corresponding to a degree of guidance greater than the particular degree; and
in response to completion of the first instructional block, initiating a second block in the digital procedure.

(PREVIOUSLY PRESENTED) A method for controlling dissemination of instructional content to operators performing procedures at equipment within a facility, the method comprising:
at a computing device associated with a user, accessing a digital procedure containing a first instructional block comprising a first instruction in a set of formats, the set of formats comprising:
a text format corresponding to a first degree of guidance;
an audio format corresponding to a second degree of guidance different from the first degree; and
a visual format corresponding to a third degree of guidance greater than the first degree and the second degree;
identifying a subset of operators, in a population of operators affiliated with the facility, exhibiting characteristics similar to the user and associated with previous instances of the digital procedure;
calculating an aggregate errors rate for the first instructional block in previous instances of the digital procedure performed by the subset of operators;
setting a minimum instruction guidance specification for the first instructional block in the digital procedure for the subset of operators proportional to the aggregate errors rate;
assigning the minimum instruction guidance specification for the first instructional block in the digital procedure to the user based on similarity to the subset of operators;
serving the minimum instruction guidance specification assigned to the user for a current instance of the digital procedure to the computing device;
in response to initiation of the first instructional block in the digital procedure, presenting the first instruction in a particular format, in the set of formats, 
in response to selection of additional guidance for the first instruction, presenting the first instruction in a second format, in the set of formats, corresponding to a degree of guidance greater than the particular degree; and
in response to completion of the first instructional block, initiating a second block in the digital procedure.

(PREVIOUSLY PRESENTED) A method for controlling dissemination of instructional content to operators performing procedures at equipment within a facility, the method comprising:
at a computing device associated with a user, accessing a digital procedure containing a sequence of blocks comprising a first instructional block of a first instructional block type and a second instructional block of a second instructional block type, the first instructional block comprising a first instruction in a set of formats, the set of formats comprising:
a text format corresponding to a first degree of guidance;
an audio format corresponding to a second degree of guidance different from the first degree; and
a visual format corresponding to a third degree of guidance greater than the first degree and the second degree;
accessing a minimum instruction guidance specification assigned to the user for a current instance of the digital procedure at the computing device comprising:
accessing an historical record of instances of a set of digital procedures performed previously by a group of operators within the facility, the group of operators comprising the user, the set of digital procedures comprising the digital procedure;
based on the historical record, calculating a frequency of errors related to instructional blocks of the first instructional block type during instances of the set of digital procedures; and
setting the minimum instruction guidance specification for the group of operators, for instructional blocks of the first instructional block type, proportional to the frequency of errors related to instructional blocks of the first instructional block type;
in response to initiation of the first instructional block in the digital procedure, presenting the first instruction in a particular format, in the set of formats, corresponding to a particular degree of guidance approximating the minimum instruction guidance specification; 
in response to selection of additional guidance for the first instruction, presenting the first instruction in a second format, in the set of formats, corresponding to a degree of guidance greater than the particular degree; and
in response to completion of the first instructional block: 
initiating a second instructional block in the digital procedure comprising a second instruction in the set of formats;
accessing a second minimum instruction guidance specification assigned to the user for instructional blocks of the second instructional type, the second 
selecting a second particular format from the set of formats corresponding to a second particular degree of guidance approximating the second minimum instruction guidance specification; and
presenting the second instruction in the second particular format to the user.

(CANCELED) 

(NEW) A method for controlling dissemination of instructional content to operators performing procedures at equipment within a facility, the method comprising:
at a computing device associated with a user, accessing a digital procedure containing a first instructional block comprising a first instruction in a set of formats, the set of formats comprising:
a text format corresponding to a first degree of guidance;
an audio format corresponding to a second degree of guidance different from the first degree; and
a visual format corresponding to a third degree of guidance greater than the first degree and the second degree;
at a computer system, accessing an electronic document for a procedure in the facility;
identifying a sequence of steps specified in the electronic document;
for each step in the sequence of steps:
extracting an instruction in the text format for the step;
initializing a block, in a set of blocks, for the step; and
populating the instructional block with the instruction in the text format for the step;
compiling the set of blocks, comprising the first instructional block, into the digital procedure;
serving the digital procedure to a second computing device associated with an operator for completion of a first instance of the digital procedure in the facility;
at the second computing device, recording a media file of completion of the first instance of the digital procedure at a machine in the facility;
segmenting the media file into a set of media clips;
populating each block in the set of blocks with a corresponding media clip in the set of media clips;
wherein accessing the digital procedure at the computing device comprises accessing the digital procedure comprising the set of blocks comprising instructions in the text format and the set of media clips;
accessing a minimum instruction guidance specification assigned to the user for a current instance of the digital procedure at the computing device;
in response to initiation of the first instructional block in the digital procedure, presenting the first instruction in a particular format, in the set of formats, corresponding to a particular degree of guidance approximating the minimum instruction guidance specification; 
in response to selection of additional guidance for the first instruction, presenting the first instruction in a second format, in the set of formats, corresponding to a degree of guidance greater than the particular degree; and
in response to completion of the first instructional block, initiating a second block in the digital procedure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445. The examiner can normally be reached Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143